BUSSEY, Presiding Judge.
Allen Franklin McKinney was sentenced in the Court of Common Pleas of Tulsa County, Oklahoma, on the 21st day of May, 1965, to serve six months in the County Jail, for the crime of negligent homicide. Thereafter, on the 11th day of September, 1965, plaintiff filed a Petition in Error with casemade attached.
The State of Oklahoma has filed a Motion to Dismiss this appeal.
We have carefully examined the record and find that no notice of intent to appeal to the Court of Criminal Appeals, nor request for casemade, in writing, were made at the time of rendition of judgment and sentence, or within 10 days thereafter, as required under the provisions of 22 Okl.St. Ann. § 1060. In construing this statute, we have held that when notice of intent to appeal and a request for casemade or transcript, in writing, are not filed at the time of rendition of judgment and sentence or within 10 days thereafter in the trial court, the Court of Criminal Appeals is thereafter without jurisdiction to entertain an appeal from said judgment and sentence and an attempted appeal therefrom will be dismissed. See Houston v. State of Oklahoma, Okl.Cr., 409 P.2d 377.
The attempted appeal is accordingly dismissed.
BRETT and NIX, JJ., concur.